Citation Nr: 0500808	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  He died in January 2000.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision that denied service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in March 2001, 
and the RO issued a statement of the case (SOC) in March 
2002.  The appellant filed a substantive appeal in April 
2002.  In May 2002, the RO issued a supplemental SOC (SSOC), 
reflecting the denial of the claim for service connection for 
the cause of the veteran's death.

The appellant canceled a hearing before a Veterans Law Judge 
at the RO that was scheduled for November 15, 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in January 2000.  The death certificate 
lists the cause of death as myocardial infarction, with 
coronary artery disease listed as an other significant 
condition contributing to death but not resulting in the 
underlying cause of death.  

3.  At the time of the veteran's death, service connection 
was in effect for chronic lumbosacral strain with 
degenerative disc disease, evaluated as 20 percent disabling; 
and for left varicocele, evaluated as noncompensable. 

4.  In July 2001, the RO denied the appellant's claim for a 
TDIU, for purposes of accrued benefits. 

5.  In August 2002, the RO denied the appellant's claims-
each for purposes of accrued benefits-for a disability 
rating in excess of 20 percent for chronic lumbosacral strain 
with degenerative disc disease, and for service connection 
for degenerative joint disease of the left hip.

6.  There is no medical evidence establishing a medical 
relationship between the veteran's myocardial infarction and 
coronary artery disease and his active service; and 
persuasive medical opinion establishes that there is no 
medical relationship between the veteran's service-connected 
chronic lumbosacral strain with degenerative disc disease and 
his death, or between the degenerative joint disease of the 
veteran's left hip and his death.  

7.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the March 2002 SOC and the May 2002 SSOC, as well as 
the July 2001 letter, the RO notified the appellant of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim for service connection for the 
cause of the veteran's death.  The RO notified the appellant 
of the criteria for establishing service connection, and of 
the need for evidence showing that the veteran's degenerative 
joint disease of the left hip was secondary to his service-
connected chronic lumbosacral strain with degenerative disc 
disease, and for evidence showing that the veteran's surgery 
in January 2000 was the cause of his death or otherwise 
contributed to or materially hastened his death.  After each, 
the appellant and her representative were given the 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the RO's July 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, particularly, medical 
records, if she gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
appellant provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which the veteran was treated, and notified her 
that VA would request such records on her behalf if she 
signed a release authorizing it to request them.  That letter 
also invited the appellant to submit any additional evidence 
in her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this matter has not, in any way, prejudiced the appellant.

When the RO initially adjudicated the claim in February 2001, 
the VCAA had only recently become effective.  Following 
enactment of the VCAA in November 2000, the RO issued to the 
appellant the July 2001 letter, notifying her of the VCAA 
duties to notify and assist, setting forth the applicable 
criteria, and soliciting information and evidence from the 
appellant.  The letter was provided to the appellant several 
months before the March 2001 SOC, and the RO afforded the 
appellant well over a one-year period for response to such a 
notice letter prior to certifying the appeal to the Board in 
November 2004.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  As indicated below, the RO has obtained 
copies of the veteran's private medical treatment records and 
his terminal hospital records.  The appellant also has been 
given opportunities to submit and/or identify evidence to 
support her claim.  In October 2004, the appellant's 
representative indicated that the appellant had no new 
evidence to support her claim.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Factual Background

Service medical records show that the veteran was treated for 
lumbosacral muscle strain in July 1966, and that he had 
occasional recurrent back pain since then.

Private hospital records, dated in August 1986, show a 
diagnosis of acute back pain secondary to diffuse bulge of 
L4-L5 disk.

Private hospital records, dated in August 1989, show that the 
veteran underwent the following procedures:  left heart 
catheterization, left ventriculography, and coronary 
arteriography.  

Private chiropractic records show a complaint of sharp left 
hip pain of 2 weeks duration in December 1989, and show 
treatment for both hip and low back pain in 1991.

X-rays taken in July 1996 reveal advanced degenerative joint 
disease of the veteran's left hip.

A report of VA examination in September 1997 shows diagnoses 
of chronic lumbosacral strain and degenerative arthritis.

In a January 1998 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
chronic lumbosacral strain with X-ray evidence of 
degenerative disc disease at L4-L5, effective February 15, 
1994.

In a March 1998 rating decision, the RO denied service 
connection for degenerative joint disease of the veteran's 
left hip on the basis that service medical records showed no 
chronic residuals of injury or other left hip problems, and 
that there was no evidence of degenerative joint disease 
within one year of service discharge.

In June 1998, the veteran appealed the RO's denial of service 
connection for a left hip disability and appealed the initial 
20 percent rating for the service-connected chronic 
lumbosacral strain with degenerative disc disease.

A chiropractic opinion, submitted by Dr. Gil Cromshaw in 
1998, suggests that the veteran's fall on his left side in 
service could very likely have set in motion the degenerative 
process the veteran now suffered in his hip.

In February 1999, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  

Private hospital records show that the veteran underwent a 
left total hip arthroplasty on January 27, 2000.  He 
tolerated the procedure well, and left the operating room in 
good condition.  His post-operative course for the first 8 to 
12 hours was uncomplicated, and the veteran was transferred 
to the floor from the recovery room.  At about 1 a.m., the 
veteran complained of some nausea and tightness in his chest, 
and requested that his wife obtain an emesis basis; when she 
returned, the veteran was unconscious.  Efforts at 
resuscitation were unsuccessful.
 
The veteran died on January [redacted] 2000.  His death certificate 
shows that the immediate cause of death was myocardial 
infarction.  Also shown as a significant condition 
contributing to the veteran's death was coronary artery 
disease.  He died at a hospital, and an autopsy was 
performed.  The veteran's appeal, pending at the time of his 
death, was dismissed by the Board in June 2000. 

In July 2000, the appellant filed a claim for dependency and 
indemnity compensation, death pension, and accrued benefits.

A report of postmortem examination, received in January 2001, 
concluded that the veteran's death was most likely due to 
cardiac arrest secondary to severe coronary atherosclerosis.

In a July 2001 rating decision, the RO denied a TDIU for 
purposes of accrued benefits.

In an August 2002 rating decision, the RO denied a disability 
rating in excess of 20 percent for chronic lumbosacral strain 
with degenerative disc disease, and denied service connection 
for degenerative joint disease of the left hip-each for 
purposes of accrued benefits.  The appellant was notified of 
the denial of accrued benefits later in that same month, and 
she did not appeal.
 
III.  Legal Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings of the existence of 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board notes the evidence does not indicate, 
and the appellant does not allege, that any of the conditions 
listed on the veteran's death certificate was the result of 
injury or disease incurred or aggravated during active 
military service.  The death certificate notes that the 
veteran's death was due to a myocardial infarction.  It also 
lists coronary artery disease as contributing to the 
veteran's death.  The record reveals no evidence of 
complaints or diagnosis of, or treatment for, myocardial 
infarction or its underlying condition (coronary artery 
disease) during service, and there is no competent medical 
evidence or opinion relating either of these post-service 
diagnoses to any incident of service.  The Board also points 
out that the appellant has not alluded to the existence of 
any such medical evidence or opinion.  

Rather, this matter turns on the questions of whether the 
veteran's service-connected lumbosacral strain with 
degenerative disc disease caused or increased the disability 
found in the veteran's left hip; and, more importantly, 
whether either such disability contributed substantially or 
materially to cause the veteran's death.  The Board finds, 
however, that the most probative evidence on both questions 
weighs against the appellant's claim.  

The death certificate includes no reference to the veteran's 
service-connected lumbosacral strain with degenerative disc 
disease.  While the veteran had undergone a left total hip 
arthroplasty on the day preceding his death, the degenerative 
joint disease of the left hip was not shown as a significant 
condition contributing to the veteran's death in the final 
postmortem report.  To be considered a contributory cause of 
death, the disability or disabilities must have a causal 
connection to the veteran's death.  See 38 C.F.R. § 3.312.  
Here, the evidence reflects severe coronary atherosclerosis 
as the underlying, contributing cause of death.  

Additionally, review of the medical evidence documenting the 
veteran's final hospitalization in January 2000 reveals no 
indication that he was treated for his service-connected 
chronic lumbosacral strain with degenerative disc disease 
during this period.

Turning to the medical opinions of record, as noted above, 
the Board notes that, although, in 1998, Dr. Cromshaw, the 
veteran's chiropractor, submitted a brief statement asserting 
that the veteran's reported fall in service could very likely 
have set in motion the degenerative process now found in the 
veteran's hip, the RO considered and twice rejected this 
opinion; in denying service connection for degenerative joint 
disease to a compensable degree within one post-service year 
(see December 1998 SOC),  again, in denying service 
connection for degenerative joint disease of the left hip, 
for purposes of accrued benefits, in the August 2002 rating 
decision.  The Board also notes that that Dr. Cromshaw 
provided no explanation for this statement, or reference to 
medical evidence supporting the statement; the RO's August 
2002 denial, for purposes of accrued benefits, is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
The Board notes, however, that, regardless of the RO's grant 
or denial of service connection for degenerative joint 
disease of the left hip, there is simply competent and 
persuasive evidence showing that the degenerative joint 
disease of the veteran's left hip contributed to cause his 
death.

On the contrary, the Board finds that the opinion of the 
postmortem examiner, concluding that the veteran's death was 
most likely due to cardiac arrest secondary to severe 
coronary atherosclerosis, is more probative in this matter 
and is supported by medical evidence of the veteran's final 
hospitalization.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
the postmortem examiner's opinion weighs against the claim, 
the appellant's claim for service connection for the cause of 
the veteran's death must be denied.  Here again, there is no 
dispute that the immediate cause of the veteran's death was 
myocardial infarction, as shown on the death certificate.  

The Board has considered the appellant's assertions that the 
veteran's service-connected lumbosacral strain with 
degenerative disc disease caused or increased the disability 
found in the veteran's left hip, and that any such disability 
was related to his death.  While the Board does not doubt the 
sincerity of her belief that the veteran's death was 
partially due to claimed service-connected disability, as a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In adjudicating the current claim, the Board also has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


